                                Case 2:18-cr-00123-cr Document 32 Filed 11/19/18 Page 1 of 1
✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                                                                       DISTRICT OF                                     VERMONT



                     United States of America
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                           Krystal Whitcomb                                                                            Case Number: 2:18-cr-123-1

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 John Conroy, Magistrate Judge                                      W. Fuller; J Boscia. AUSAs                                M. Straub, Esq.; M. Leddy, Esq.
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 11/19/2018 - Motion Hearing                                        Recorded                                                  H.B. Cota
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   1                 11/19/2018           Yes           Yes         10/11/2018 Surveillance Video of Walmart, Littleton, NH

   2                 11/19/2018           Yes           Yes         VSP Detective Tyson Kinney Investigation Narrative of 10/14/2018 Interview w/ Shawn Whitcomb

   3                 11/19/2018           Yes           Yes         Photo of trash can in residence of Shawn Whitcomb where 9mm luger bullet found

   4                 11/19/2018           Yes           Yes         Photo of actual ammunition found in trash can

   5                 11/19/2018           Yes           Yes         Lab report indicating Pimental shot with 9mm

   6                 11/19/2018           Yes           Yes         Photo of 38 special revolver located in silver cadillac

   7                 11/19/2018           Yes           Yes         Photo of 38 special revolver located in silver cadillac

   8                 11/19/2018           Yes           Yes         Photo of 38 special revolver located in silver cadillac

   9                 11/19/2018           Yes           Yes         Photo of approx. 2600 bags of heroin located in silver cadillac

  10                 11/19/2018           Yes           Yes         Photo of stamp on some of the bags of heroin recovered

  11                 11/19/2018           Yes           Yes         Photo of approx. $20,000 in U.S. currency

  12                 11/19/2018           Yes           Yes         Photo of silver cadillac inside trunk

  13                 11/19/2018           Yes           Yes         Photo of silver cadillac exterior bumper

  14                 11/19/2018           Yes           Yes         Photo of silver cadillac inside trunk with luminal

  15                 11/19/2018           Yes           Yes         Lab report confirms blood in silver cadillac belongs to Pimental

  16                 11/19/2018           Yes           Yes         Report describing ammunition purchased 10/11/18 at Walmart in Littleton, NH




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    1   Pages
